Citation Nr: 0108246	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder, to include a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an October 1988 decision, the Board denied service 
connection for a stomach disorder, including a duodenal 
ulcer.

2.  The evidence associated with the claims file subsequent 
to the Board's October 1988 decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran is currently shown to have a stomach 
disorder, specifically a duodenal ulcer that was manifested 
within one year of separation from service.


CONCLUSION OF LAW

1.  The Board's October 1988 decision denying entitlement to 
service connection for a stomach disorder, including a 
duodenal ulcer, is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 
1991); 38 C.F.R. §§ 20.302, 20.1100 (2000).

2.  The evidence submitted subsequent to the October 1988 
Board decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
stomach disorder, including a duodenal ulcer, have been met.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).

3.  A duodenal ulcer may be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
the veteran's service records were obtained as well as 
relevant and available post-service medical records.  The 
veteran was also afforded the opportunity to give testimony 
before a Hearing Officer at the RO in April 2000.  
Accordingly, the Board concludes that VA has met its 
statutory duty to assist.

In September 1998, the veteran requested that his claim of 
entitlement to service connection for a stomach disorder be 
reopened.  In conjunction with that request, the veteran 
submitted a March 1999 letter from his treating physician, 
John P. Mullally, M.D., who opined that the veteran's onset 
of stomach problems was in 1945 as reflected in a statement 
by his previous treating physician, H.J. Hazledine, M.D.  The 
veteran also submitted a June 1999 letter from Dr. Hazledine, 
who treated the veteran from 1945 to 1980.  The veteran 
asserted that his claim should not only be reopened on the 
basis of his submission of new and material evidence, but 
that service connection for a stomach disorder should be 
granted.  

The Board observes that the veteran's claim of entitlement to 
service connection for a stomach disorder, including a 
duodenal ulcer, was first considered and denied by the RO in 
a January 1984 rating decision.  The veteran's claim was 
originally denied because there was no showing of a stomach 
disorder incurred in or aggravated by military service, nor 
any showing of a manifestation of the disorder within the one 
year presumptive period.  The veteran appealed that rating 
decision to the Board and in October 1988, the Board denied 
the claim for service connection, finding that the only 
evidence of treatment for a duodenal ulcer within the one 
year presumptive period following the veteran's separation 
from service was not supported by clinical or other objective 
records.

In October 1988, there was no court to which the veteran 
could have appealed the Board's decision.  Accordingly, the 
October 1988 decision became final.  See 38 U.S.C.A. 
§§ 511(a), 7103, 7104(a), 7251; 38 C.F.R. §§ 20.302, 20.1100.  
If new and material evidence is presented or secured with 
regard to a claim that has been disallowed, however, the 
Secretary may reopen said claim and review the former 
disposition.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, VA had a duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000), which removed the requirement 
that a claimant must submit a well-grounded claim.  
Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the matter under consideration," i.e. whether it is 
probative of the issue at hand.  See Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually proves an issue."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (citing Black's Law Dictionary 1203 
(6th ed. 1990)).  Second, the evidence must actually be shown 
to be "new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is to determine whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended only to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

In order to determine if evidence submitted since the October 
1988 final decision is "new and material," the Board must 
first consider what was of record at that time.  
Unfortunately, the veteran's service medical records are 
unavailable as they are presumed to have been destroyed in 
the 1973 fire at the National Personnel Records Center in St. 
Louis.  As such, the only service records associated with the 
veteran's claims folder are sick call reports showing four 
sick call visits in May 1944, two in December 1944, and two 
in January 1945.

The first post-service medical record is dated in March 1962.  
It is a radiology report of an upper gastrointestinal tract 
x-ray ordered by Dr. Hazledine showing an abnormality of the 
antral portion of the stomach with an antral ulcer suspected.  
A second upper gastrointestinal study performed in April 1962 
also revealed a deformity of the distal antral portion of the 
stomach; however, a demonstrable ulcer crater was not seen at 
that time.  The radiologist, Donald A. Koch, M.D., opined 
that the veteran probably had scarring due to the healing of 
the previously identified antral gastric ulcer.

In conjunction with a claim for pension benefits following a 
myocardial infarction in 1966, the claimant underwent VA 
examination in November 1966.  He related a history of peptic 
ulcer with treatment by E. V. Bridge, M.D.  A treatment 
record from Dr. Bridge dated in May 1966, reveals a history 
of gastric pains following discharge from service in 1945, 
with a diagnosis of gastric ulcer made in 1965.  Dr. Bridge 
noted that notwithstanding medical treatment, the veteran 
continued to have occasional epigastric pain.

In December 1967, Dr. Hazledine related that he had treated 
the veteran periodically, "for some time" due to a hiatus 
hernia and a chronic duodenal ulcer.  Records show that the 
veteran underwent vagotomy and pyloroplasty in 1967 for 
duodenal ulcer disease.  In 1970, he underwent 
cholecystectomy and appendectomy.  And, in 1973, the veteran 
underwent antrectomy and gastrojejunostomy.

In March 1983, the veteran filed an application for 
compensation benefits alleging, among other things, that he 
began having stomach problems in 1944.  He submitted five lay 
statements reflecting first-hand observations of friends and 
family that following military service the veteran 
experienced stomach pains and problems eating, which he had 
not exhibited prior to his tour in the service.

In March 1984, Surgical Associates reported that their 
medical records did not go back to the 1940's, but that Dr. 
Hazledine recalled the veteran having an ulcer.  In 1986, 
Drs. Yull and Bridge reported a history of gastrointestinal 
problems dating back to 1967, with Dr. Yull noting that the 
veteran had been treated in his office by Dr. Hazledine from 
at least 1958 or earlier.  In April 1987, Dr. Hazledine 
submitted a hand-written note that he had treated the veteran 
for peptic ulcers from 1945 through 1958.

The veteran appeared before an RO Hearing Officer in May 1988 
and testified that he was first treated for stomach pain at 
Camp Swift during basic training in 1944; that he was given 
antacids; and, that he had never been hospitalized during 
service for stomach problems.  The veteran stated that he 
first presented for treatment at the office of Dr. Hazledine 
about one week after discharge from the service in 1945.  He 
testified that Dr. Hazledine treated him for ulcers and he 
has had continuous treatment for stomach problems ever since.

Based on the evidence as outlined above, the Board found in 
its October 1988 decision that the earliest clinical records 
indicating treatment for a chronic stomach disorder were 
dated in 1962, and that Dr. Hazledine's assertion that he had 
treated the veteran since 1945 was not given much weight 
because it was not supported by clinical or other objective 
records.  Consequently, the Board found that the veteran's 
stomach disorder, including a duodenal ulcer, did not begin 
during service; that any treatment during service represented 
acute and transitory disorders; and, that the veteran's 
stomach disorder did not manifest during the one year 
presumptive period following separation from service.  As 
such, the veteran's claim was denied.

Since that time, the veteran has submitted several documents 
evidencing continuing stomach problems and treatment, 
including a March 1999 letter from his treating physician 
reflecting his opinion that it was more than likely that the 
onset of the veteran's stomach condition began during the 
time period set out by Dr. Hazledine.  The veteran also 
submitted a letter from Dr. Hazledine dated in June 1999, 
elaborating on his note of April 1987.  First, Dr. Hazledine 
stated that he was retired and that many of his medical 
records were either lost or destroyed by the group of 
physicians who took over his practice.  Second, Dr. Hazledine 
opined that his recollection of the veteran's diagnosis of 
long-standing peptic ulcer was based upon supportive, 
objective methodology, including extensive testing, and was 
accurate.  Dr. Hazledine also stated that he recalled the 
year that he began treating the veteran because the United 
States was still at war in 1945, stating that, "I am 
offering a clear recollection of description of my 
professional relationship with [the veteran] as his long-
standing physician."

Dr. Hazledine related that the veteran first complained of 
mid-morning steady gnawing, burning, aching, soreness, an 
empty feeling, and hunger in late 1945.  He was initially 
treated with antacids and diet recommendations.  Dr. 
Hazledine opined that individuals can experience symptoms for 
several years and are relieved with medication and/or learn 
to live with the symptoms.  Regarding the veteran, Dr. 
Hazledine stated that after twenty-two years of ongoing 
treatment, surgical intervention was finally recommended in 
1967.

The veteran again appeared and testified before an RO Hearing 
Officer in April 2000.  His testimony was reminiscent of his 
May 1988 testimony, adding only that he had continued to 
require treatment for a stomach disorder.

The Board finds that the evidence submitted since the October 
1988 Board decision is new.  And, because the statement of 
Dr. Hazledine, an elaboration of his own earlier statement, 
when presumed to be credible as per Justus v. Principi, 3 
Vet. App. 510, 513 (1992), corroborates the veteran's 
assertion that he had a stomach disorder following service, 
the Board finds that it bears directly and substantially upon 
the issue of service connection for a stomach disorder.  
Furthermore, the statement of the veteran's treating 
physician, Dr. Mullally, also corroborates the veteran's 
contentions.  Thus, the evidence submitted is found to be 
both new and material as it is neither cumulative, nor 
redundant, and, in the Board's opinion, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that the 
veteran's claim of service connection for a stomach disorder, 
including duodenal ulcer, must be reopened.

The Board must now consider the veteran's claim, as reopened, 
on the merits.  As discussed above, no further development is 
considered necessary in order to fairly evaluate the 
veteran's claim.  A veteran is entitled to service connection 
for a disability resulting from disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service, or from a chronic disease 
that manifest to a degree of ten percent or more within one 
year from the date of separation from service.  Peptic ulcer 
disease is subject to presumptive service connection.  See 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The Board finds that the veteran's service records 
corroborate the veteran's account of receiving treatment for 
gastrointestinal complaints in service and the Board has no 
reason to doubt the accuracy of the veteran's recollection.  
The Board also finds that the medical evidence supports the 
veteran's contention that he began seeing Dr. Hazledine with 
complaints of stomach problems shortly after his discharge 
from the service in 1945.  Lay statements also support this 
assertion.  Dr. Hazledine's recent correspondence clearly 
outlines the objective reasons, including proper diagnostic 
testing, for determining that the veteran had a stomach 
disorder in 1945.  Furthermore, medical records dated in 
1966, and unrelated to this claim for compensation benefits, 
reveal a history of stomach complaints since 1945.  

Considering Dr. Hazledine's recent letter in conjunction with 
the medical evidence from the 1960's reflecting a history of 
peptic ulcers and treatment in 1945, the March 1999 letter of 
Dr. Mullally and the lay statements of record regarding the 
veteran's history of stomach complaints, and resolving all 
reasonable doubt in favor of the veteran pursuant to 
38 C.F.R. § 3.102, the Board finds that the veteran had a 
duodenal ulcer disorder manifest to a degree of ten percent 
or more within one year of his separation from service.  
Specifically, the veteran had periodic complaints or 
recurring symptoms of gastrointestinal problems beginning in 
1945, and has continued to have gastrointestinal complaints 
since that time.  Consequently, the Board finds that service 
connection for a duodenal ulcer disorder is warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a stomach disorder, 
including duodenal ulcer.

Service connection for a duodenal ulcer is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

